Citation Nr: 1244308	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  08-15 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder. 

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1968 to October 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board observes that the RO adjudicated the issue as entitlement to service connection for PTSD.  However, medical evidence of record reveals additional diagnoses of various acquired psychiatric disorders, to include major depressive disorder (MDD), single episode; anxiety disorder, NOS; mood disorder, NOS; and cognitive disorder, NOS.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Therefore, the Board has recharacterized the claim on appeal to include all currently diagnosed acquired psychiatric disorders.

In April 2010, the Board remanded the case for additional development.  It now returns for further appellate review.  The Board finds that the agency of original jurisdiction substantially complied with the April 2010 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, the evidence shows that a currently diagnosed acquired psychiatric disorder, anxiety disorder/PTSD, has been medically linked to service.

CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, anxiety disorder/PTSD, have been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for an acquired psychiatric disorder herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.304.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that service connection is warranted because his current acquired psychiatric disorder, diagnosed as anxiety disorder/PTSD, is due to stressful events during service.

The evidence of record, which includes VA medical records, private treatment records, and a VA examination report, establish that the Veteran has a current disability.  Specifically, during the appeal period he has been diagnosed with anxiety disorder, NOS, PTSD, and MDD, single episode.

The private treatment records of Dr. Knake show treatment for PTSD from February 1987 to August 1987.  He also submitted two letters into evidence.  In the first, dated January 2007, Dr. Knake stated that in 1987 he diagnosed the Veteran with PTSD, currently coded under Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) 309.81.  In the second letter, dated October 2008, he stated that the Veteran had been his active patient since May 2008, characterizing the Veteran's PTSD with a significant and severe level of disability.

VA treatment records show that in September 2004, VA personnel diagnosed the Veteran with PTSD.  Between that date and August 2009, VA treatment records show regular treatment for and continued diagnoses of PTSD.  In April 2005 he was diagnosed by VA psychiatrist with a single episode of major depression.  In January 2007, that psychiatrist. found that this condition was improved, but that PTSD was exacerbated.  In August 2006, he was diagnosed with cognitive disorder NOS, mood NOS, MDD single episode vs. bipolar affective disorder (BAD) II, and PTSD.  In January 2008 he was diagnosed with PTSD.  In June 2008 he was described as having a history of anxiety, depression, and chronic psychiatric symptoms without remission.  He was taking medication for depressed mood.  By December 2008 he was being treated with a psychiatry interdisciplinary plan for PTSD and depression.  From April 2009 to December 2009, the VA psychiatrist continued to diagnose and treat MDD, single episode, anxiety symptoms, and PTSD.  She noted that he was continuing counseling with a private therapist.  

The Veteran underwent a VA examination in December 2010.  The examiner did not find that the Veteran met the DSM-IV criteria for PTSD on the date of his evaluation, but did diagnose anxiety disorder, NOS and MDD, single episode, in partial remission.  He also noted a history of PTSD diagnoses and symptoms.

The Board finds that the preponderance of the evidence supports a finding that the Veteran suffered from an acquired psychiatric disorder during the appeal period.

The evidence also shows that the Veteran was exposed to stressful events in service.  His service personnel records show that he served three tours of duty in Vietnam, totaling more than two years and 11 months of foreign duty.  He served with Fleet Tactical Support Squadron 21 (also identified as VR-21) from October 1968 to October 1971.  His initial specialty was electronic mechanics, but by 1970 he was an aircrewman Flight Communications Operator.  He earned the Vietnam Service Medal, Republic of Vietnam Campaign Medal and the Meritorious Unit Commendation (VR-21).  His personnel records show that as a squadron aircrewman, his unit flew on tactical support missions within designated hostile fire areas over Vietnam.  In 1969 alone the unit flew 192 flights into South Vietnam airfields in support of Southeast Asia operations.  

These records are consistent with the Veteran's lay testimony.  In treatment records and lay statements, he reported that the old, slow-moving C-47 and C-118 aircraft were frequently fired upon and sometimes hit.  In a lay statement dated October 2008 and in several treatment notes, he stated that his greatest fear was being shot down and captured.  Several times throughout the record, the Veteran recounted a particular episode when a plane was hit in the tail, blowing out the pressure dome.  

As a lay person, the Veteran is competent to testify with respect to facts and symptoms which are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The Veteran is therefore competent to testify to events and feelings, including fear and horror, that he experienced during service.  His lay statements are consistent with his VA treatment records, which reflect corresponding reported events and fears.  Further, his personnel records demonstrate that his reports are consistent with the places, types, and circumstances of his service.  38 U.S.C.A. § 1154.  As such, the Board considers his assertions to be credible.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  The Board finds that the Veteran was exposed to stressful events in service. 

Therefore, the remaining inquiry is whether the Veteran's current acquired psychiatric disorder is related to his active service.  The VA examiner opined that, based on clinical records and the Veteran's report of prior and current symptoms, his anxiety disorder, NOS, is more likely than not due to his military experiences, and Dr. Knake, in his letters, linked the Veteran's PTSD to his "very stressful life and death situations" in Vietnam, as well as survivor's guilt and "guilt for actions which needed to be taken to stay alive."

Based on the foregoing, the Board finds that the medical evidence establishes a link between current disability and service.  Accordingly, the criteria to establish service connection for anxiety disorder/PTSD, are met.


ORDER

Entitlement to service connection for acquired psychiatric disorder, anxiety disorder/PTSD, is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


